                        IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

KENYARDA GRAHAM by and through his                                               PLAINTIFF
General Guardian Jacqualine Whitfield

v.                                                        CAUSE NO.: 4:18cv04‐DMB‐JMV

BOLIVAR COUNTY, MISSISSIPPI; et al                                            DEFENDANTS

           AGREED ORDER EXTENDING EXPERT DESIGNATION DEADLINES

       UPON consideration of Defendant Haywood’s [97] Motion to extend Defendants’

expert designation deadline, the Court finds that the motion should be granted pursuant to

the following limitations:

1.     Plaintiff’s deadline to provide new expert opinions in compliance with FED. R. CIV. P.

       26(a)(2)(B) from his previously disclosed expert(s) related to newly obtained and/or

       supplemental medical records shall be January 14, 2020.

2.     Defendants’ deadline to provide new expert opinions in compliance with FED. R. CIV.

       P. 26(a)(2)(B) from their previously disclosed expert(s) related to newly obtained

       and/or supplemental medical records shall be January 31, 2020.             Defendant

       Haywood’s deadline to designate herself as an expert in compliance with FED. R. CIV.

       P. 26(a)(2)(C) shall be January 31, 2020.

       SO ORDERED, this the 13th day of January, 2020.


                                          /s/ Jane M. Virden
                                          U.S. MAGISTRATE JUDGE
AGREED AS TO FORM:


 Charles R. Mullins
Charles R. Mullins, Esq. (chuckm@coxwelllaw.com)
COXWELL & ASSOCIATES

Rafael R. Green, Esq. (rafael@gglegalgroup.com)
GILMER & GREEN LEGAL GROUP, PLLC
Counsel for Plaintiff


 S. Ray Hill
S. Ray Hill, III, Esq. (rhill@claytonodonnell.com)
CLAYTON O’DONNELL, PLLC
Counsel for Bolivar County Defendants


 Jason E. Dare
Jason E. Dare, Esq. (jdare@pbhfirm.com)
PETTIS, BARFIELD & HESTER, P.A.
Counsel for Defendant Haywood




                                               2
